Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the cumulative number of documents referenced in Information Disclosure Statements for this application is 7,735. The examiner has made an effort to fully consider each reference; furthermore, should the Applicant be aware of any particular document(s) that are closely related to the disclosed and/or claimed invention, Examiner would appreciate if Applicant could point this out, which could help facilitate compact prosecution of this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wafer boat lift assembly, lift support member, lift support opening, and gas circulation system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 29, “even though just to wafer boat support surfaces are available” should read “even though just two wafer boat support surfaces are available”
Paragraph 44, “The lift support member can past the rotatable table” should read “The lift support member can pass the rotatable table”
Appropriate correction is required.

Claim Objections
Claims 3 and 13-14 are objected to because of the following informalities:  
Claim 3, “to an extend” should read “to an extent”
Claim 13, “device according claim 1” should read “device according to claim 1”
Claim 14 objected to by virtue of its dependency from claim 13.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“vertically movable lift support member... through which the lift support member can pass the rotatable table” in claim 10.
“gas circulation system for supplying a gas to and withdrawing the gas from at least the first and/or the second wafer boat chamber, wherein the gas circulation system is configured to cooldown the gas which is supplied to said wafer boat chamber” in claim 12.

Reference is made to the 5/13/2020 specification and 5/13/2020 drawings:
A review of the Applicant’s Specification and Drawings do not appear to describe what the lift support member is, structurally; nor is it illustrated in the Drawings.
A review of the Applicant’s Specification and Drawings do not appear to describe what the gas circulation system is, structurally; nor is it illustrated in the Drawings.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Additional Claim Interpretation
Claim 1, the limitation “having just” in “a rotatable table having just a first and second wafer boat support surface” is being interpreted in light of the specification. More specifically, “having” is going to be interpreted as an open ended transitional phrase. The wafer boat support surfaces constituting at least one element that makes up the structure of the claimed rotatable table. With regards to “just a first and a second wafer boat support surface”, this limitation is also construed in light of the specification. For example, figure 1 shows the rotatable table only having a first and second wafer boat support surface, see element numbers 18 and 20. This is compared to a rotatable table having, for example, one or three or more wafer boat support surfaces.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 10, the claimed wafer boat lift assembly is required to have “a vertically moveable lift support member” which interacts with “a lift support opening at both the first and second wafer boat support surfaces” wherein “the lift support member can pass the rotatable table”. Stated another way, the limitations directed to claim 10 appear to require a lift support member, rotatable table, and lift support opening, all working together in order to lift the wafer boat into the vertical batch furnace.
Looking to the Applicant’s Specification filed on 5/13/2020, these features appear to be generally described in Paragraph 44. It is the examiner’s position that there lacks a sufficient written description in this area that is indicative of how the features noted above, i.e. lift support member, rotatable table, and lift support opening, would be configured on the wafer boat handling device and in the context of how they all work together to function in the manner recited in claim 10, to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A review of the Applicant’s Drawings does not appear to cure the deficiencies noted in the Applicant’s Specification, directly above.
Moreover, as noted above, “lift support member” recited in claim 10 is to be interpreted under 35 U.S.C. 112, sixth paragraph. Since the corresponding structure cannot be identified, there’s a presumption that the disclosure doesn’t reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “lift support member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in Claim 10. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially 45°” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any rotational angle that substantially reads on claim 4 as being substantially 45°.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially 180°” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any rotational angle that substantially reads on claim 6 as being substantially 180°.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hugues et al. (US 4770590 A), hereinafter Hugues, in view of Nunomura et al. (US 20130247937 A1), hereinafter Nunomura.

Regarding claim 1, Hugues teaches a wafer boat handling device (Column 1 Lines 7-10, “This invention relates to methods and apparatus for transferring wafers of the kind used in the manufacture of semiconductors between cassettes and a wafer carrier boat of the kind used in a furnace”), configured to be positioned under a process chamber of a vertical batch furnace (Figure 1, boat exchange unit 25 is located underneath the vertical furnace 23), wherein the wafer boat handling device comprises: 
a rotatable table (Column 4 Lines 63- 65, “The boat 39 is supported … by a turntable 41, and the turntable is rotatable”) having just a first and a second wafer boat support surface (Abstract, “The system also includes a boat exchange unit having a rotatable turntable which is used in association with two boats”), each configured to support a wafer boat configured to accommodate a plurality of wafers (Column 2 Lines 55-58, “The boat is held in an upright position … while wafers are transferred between the slots of the cassette and the slots of the boat”), wherein the rotatable table is rotatable by an actuator around a central substantially vertical axis (Column 4 Lines 64-68, “… the turntable is rotatable (by means of a drive motor 43 and associated pulleys and drive belts)” for rotating the wafer boats as indicated by the arrow in Fig. 1, it is understood that this arrow lies on the horizontal plane; therefore, the rotational axis that is normal to this plane is substantially vertical) to rotate the first and the second wafer support surfaces to: 
a load/receive position in which the wafer boat handling device is configured to load a wafer boat vertically from the rotatable table into the process chamber (Column 5 Lines 3-7, “at the chamber load/unload station 43, the elevator 45, lifts the boat 39 through a door into the lower end of the vertical furnace 23”) and to receive the wafer boat from the process chamber onto the rotatable table (Column 5 Lines 19-22, “At the end of the heating, the elevator 45 lowers the boat 39 from the vertical furnace 23 back down to the chamber loading/unloading station 43 on the turntable 41”); 
a transfer position in which the wafer boat handling device is configured to allow transfer of wafers to and/or from the wafer boat (Column 2 Lines 55-58, “The boat is held … at a wafer loading/unloading station while wafers are transferred between the … cassette and the … boat” It is understood that this loading/unloading station is analogous to the transfer position of the application).  
But fails to teach a cooldown position in which the wafer boat handling device is configured to cool down a wafer boat.
However, Nunomura teaches a cooldown position in which the wafer boat handling device is configured to cool down a wafer boat (Paragraph 89, boat 21a is placed on ES (escape) stage 6, and subsequently cooled by clean air flow). 
Hugues and Nunomura are considered to be analogous because they are both in the same field of semiconductor processing. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hugues by adding a discrete cooling position, the three position control sequence, and associated duct work as found in Nunomura. Thus, modified Hugues would teach a furnace system wherein the wafer boat handling device has 3 positions, for loading/unloading wafers, heating in a vertical furnace, and cooling off the wafer boats. This would provide the predictable benefit of cooling the wafer boat after it is removed from the furnace, as suggested by Nunomura in Paragraph 89, “the first boat 21a placed on the ES stage 6 in a high temperature state, is extremely effectively cooled by the clean air 15 blown-out from the clean unit 3”.

Regarding claim 2, modified Hugues teaches the wafer boat handling device according to claim 1, wherein the wafer boat handling device is configured such that the second wafer boat support surface of the rotatable table is rotatable by the actuator (It is understood that the table is rotated by the actuator, as described in Hugues, Column 4 Lines 64-68, “… the turntable is rotatable (by means of a drive motor 43 and associated pulleys and drive belts)”) from the cooldown position to the transfer position when a wafer boat from the first wafer boat support surface has been loaded into the process chamber (Figure 7 of Nunomura shows the sequence of operation for transfer, loading, and cooldown positions. Stage i shows boat 21b loaded into the furnace while 21a is in the cooldown position. After this, it is understood that boat 21a would be rotated around to the transfer position, similar to the movement of boat 21b in stages c-d).  

Regarding claim 4, modified Hugues teaches the wafer boat handling device according to claim 1, 
But fails to teach wherein a rotational angle of the rotatable table to rotate the wafer boat support surface from the cooldown position to the transfer position is between 1° and 80°, or between 40° and 50°, or substantially 45°. 
In Figure 1 of Hugues, the cooldown position is some position in the rotatable range of the turntable 41. It would be expected that the rotational angle from the cooldown position to the transfer position would fall within this range after routine optimization. Specifically, this angle would be determined such that it is as small as possible while still sufficiently thermally isolating the wafer transfer module. 
With regards to the limitation of “wherein a rotational angle of the rotatable table to rotate the wafer boat support surface from the cooldown position to the transfer position is between 1° and 80°, or between 40° and 50°, or substantially 45°”, it is the examiner’s position that choosing a rotational angle of a specific degree between the cooldown and transfer positions has predictable and expected results. For example, this angle or range of angles could be optimized by minimizing the angle for processing efficiency while maximizing the angle for thermal isolation from the transfer module, the result of this optimization would have predictable and expected results. Since a specific degree is a results effective variable which could be achieved through routine experimentation, the specific desired angle is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.

	Regarding claim 5, modified Hugues teaches the wafer boat handling device according to claim 1, wherein the wafer boat handling device is configured such that the second wafer boat support surface is in the cooldown position when the first wafer boat support surface is in the load/receive position (Figure 7 of Nunomura teaches specific operating procedures for processing two wafer boats in a three position configuration. Specifically, it teaches that a first wafer boat 21a is removed from a furnace, Stage e, and immediately brought to a cooling position, Stage f, while the second wafer boat 21b is moved into the furnace loading position, Stage g. A person having ordinary skill in the art would recognize that this could be accomplished most efficiently when modifying the device in Hugues by configuring the device such that the cooling position and furnace loading position are opposite of each other. This would allow for the second wafer boat 21b to be in the furnace loading position while simultaneously delivering the first wafer boat 21a from the furnace loading position to the cooling position).

Regarding claim 6, modified Hugues teaches the wafer boat handling device according to claim 5, wherein the wafer handling device is configured with the rotational table and the wafer boat support surface being rotatable from the load/receive position to the cooldown position over a rotational angle substantially 180° (since these positions are on opposite sides of the two-sided turntable, the rotational angle is substantially 180°).  

Regarding claim 7, modified Hugues teaches the wafer boat handling device according to claim 1, wherein the wafer boat handling device is configured to subsequently (Refer to Nunomura Figure 7, assuming steady state operation instead of initialization, i.e. wafer boat 21b initially starts off in Stage a full of cooling wafers, similar to Stage g): 
load a first wafer boat vertically from the first wafer boat support surface which is in the load/receive position into the process chamber(Stage b, first wafer boat 21a is in load/receive position 4 and then charged into the furnace); 
cool down a second wafer boat on the second wafer boat support surface which is in the cooldown position (Stage c, assuming second wafer boat 21b was recently removed from the furnace, it would be in the cooldown position 6 cooling off wafers, similar to Stage i); 
rotate the rotatable table to a rotational position in which the second wafer boat support surface is in the transfer position (Stage d, second wafer boat 21b is moved to the transfer position 5); 
transfer wafers to and/or from the second wafer boat (Stage d, “transfer is allowed” to load/unload wafers from the second wafer boat 21b); 
rotate the rotatable table to a rotational position in which the first wafer boat support surface is in the load/receive position (Stage e, it is understood that the first wafer boat support surface would be rotated to the load/receive position 4 in anticipation of the first wafer boat 21a being discharged from the furnace);  21 
receive the first wafer boat from the process chamber on the first wafer boat support surface (Stage e, first wafer boat 21a is discharged from the furnace); and 
rotate the rotatable table to a rotational position in which the second wafer boat support surface is in the load/receive position (Stage g, the second wafer boat 21b is moved to the load/receive position 4).  

Regarding claim 10, modified Hugues teaches the wafer boat handling device according to claim 1, wherein the wafer boat handling device is provided with a wafer boat lift assembly (Figure 1 of Hugues, elevator 45 lifts the wafer boat) having a vertically moveable lift support member (Figure 1 of Hugues, lift arm 47 moves along the vertical direction described), wherein the rotatable table has a lift support opening at both the first and the second wafer boat support surfaces through which the lift support member can pass the rotatable table (See annotated Figure 1 below, the lift support opening is shown by the red arrow, it is understood that the lift arm 47 moves through this opening as described in Column 5 Lines 3-7 of Hugues, “An elevator 45 includes a lift arm 47 which engages a lower flange 49 of a pedestal support for the boat 39 at the chamber load/unload station 43 and lifts the boat 39 through a door into the lower end of the vertical furnace 23 as illustrated in FIG. 1”) for accommodating the lift support member in a space between a lower side of the rotatable table and an upper side of a bottom wall of a main housing (See annotated Figure 1, it is understood the lift arm 47 is lowered into the space in between the rotatable table and main housing, shown in yellow, and moves upwards to receive the wafer boat).


    PNG
    media_image1.png
    553
    408
    media_image1.png
    Greyscale
 
Annotated Figure 1: Description of wafer boat lift assembly

Regarding claim 13, modified Hugues teaches a vertical batch furnace assembly (Column 1 Lines 11-13 of Hugues, “This invention relates also to methods and apparatus for loading and unloading a boat into and out of a vertical furnace) comprising: 
a process chamber for processing wafers accommodated in a wafer boat (Column 5 Lines 15-18 of Hugues, regarding the internal heating chamber, “Furnace elements 57 provide thermal heating of the heating chamber and the wafers 35 which are carried within the slots of the boat 39 within the heating chamber”); 
a wafer boat handling device according to claim 1, wherein the wafer boat handling device is positioned under the process chamber (Figure 1 of Hugues, the elevator is positioned directly under the furnace), and is provided with a wafer boat lift assembly configured to transfer a wafer boat from the wafer boat handling device to the process chamber (Column 5 Lines 3-7 of Hugues, “An elevator 45 includes a lift arm 47 which engages a lower flange 49 of a pedestal support for the boat 39 at the chamber load/unload station 43 and lifts the boat 39 through a door into the lower end of the vertical furnace 23 as illustrated in FIG. 1”) and vice versa (Column 5 Lines 19-22, “At the end of the heating, the elevator 45 lowers the boat 39 from the vertical furnace 23 back down to the chamber loading/unloading station 43 on the turntable 41”).  

Regarding claim 15, modified Hugues teaches a method for handling wafer boats comprising: 
providing a vertical batch furnace assembly comprising a process chamber and a wafer boat handling device which is positioned under the process23 chamber (Figure 1 of Hugues, furnace system 21 consisting of the vertical furnace 23, with heating chamber 55, positioned above the boat exchange unit), wherein the wafer boat handling device is the wafer boat handling device according to claim 1; 
providing the first wafer boat support surface with an associated first wafer boat loaded with wafers and the second wafer boat support surface with an associated second wafer boat loaded with wafers (Figure 7 of Nunomura shows the first wafer boat 21a loaded with wafers and the second wafer boat 21b is loaded in Stage d, it is understood that under normal operations, both wafer boats would be loaded as seen in Stage g); 
loading the first wafer boat vertically from the first wafer boat support surface which is in the load/receive position into the process chamber (Figure 7 of Nunomura, Stage b describes loading the first wafer boat 21a into the furnace); and 
processing the wafers accommodated in the first wafer boat in the process chamber (Referring to Figure 7 of Nunomura, Stages b-e show the first wafer boat 21a in the furnace), whilst simultaneously: 
cooling down the second wafer boat on the second wafer boat support surface which is in the cooldown position (Stage c, assuming a loaded and cooling second wafer boat 21b, as shown in Stage i); 
subsequent to the cooling down, rotate the rotatable table to a position in which the second wafer boat support surface is in the transfer position (Stages c-d, the second wafer boat 21b is rotated to the transfer position 5, shown by the arrow); 
transferring wafers to and/or from the second wafer boat (Stage d, “transfer is allowed” to load/unload wafers from the second wafer boat 21b); and
subsequent to the transferring, rotate the rotatable table to a position in which the first wafer boat support surface is in the load/receive position (Stage e, it is understood that the first wafer boat support surface would be rotated to the load/receive position 4 in anticipation of the first wafer boat 21a being discharged from the furnace).  

Regarding claim 16, modified Hugues teaches the method according to claim 15, further comprising 
receiving the first wafer boat from the process chamber on the first wafer boat support surface (Figure 7 of Nunomura, Stage e shows that the first wafer boat 21a is received onto the appropriate turntable surface); and 
subsequently rotate the rotatable table to a rotational position in which the second wafer boat support surface is in the load/receive position (Figure 7 of Nunomura, Stage h shows the second wafer boat 21b being rotated to the load/receive position 4).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hugues in view of Nunomura as applied to claim 13 above, and further in view of the non-patent literature to Koyo Thermo Systems co., LTD (With a publication date of April 1, 2018, please see attached screenshot).

Regarding claim 14, modified Hugues teaches the vertical batch furnace assembly according to claim 13, provided with a substantially rectangular footprint having two opposite short sides defining a width of the vertical batch furnace assembly and having two opposite long sides defining a length of the vertical batch furnace assembly (Annotated Figure 2, where the rectangular footprint where lengths and widths are labeled), wherein the vertical batch furnace assembly further comprises:


    PNG
    media_image2.png
    874
    703
    media_image2.png
    Greyscale

Annotated Figure 2: Width and Length of the rectangular footprint

a cassette storage configured (Figure 1, cassette holder system 27) to store a plurality of substrate cassettes each of which comprises wafers (Column 5 Lines 58-59 and 66, “… a number of cassettes 37 of a cassette holder system 27” wherein “Each cassette 37 holds a number of wafers 35”); 
a cassette handler configured to transfer substrate cassettes between the cassette in-out port, the cassette storage and the door opener device (Figure 1, It is understood that the cassette holder system 27 could be configured to transfer the substrate cassettes between any number of accessible furnace system locations); 
a wafer handler configured to transfer wafers between a cassette in the door opener device and a boat in the wafer boat handling device (Column 4 Lines 43-45, “The wafer transfer module mechanism includes a paddle 33 which is used to pick and to carry a wafer 35 in the course of transferring the wafer” It is understood that this could be configured to transfer wafers between any number of accessible furnace system locations), 
But modified Hugues, thus far, fails to teach wherein the vertical batch furnace assembly further comprises:
at least one cassette in-out port arranged at one of the short sides of the vertical batch furnace assembly; 
a cassette door opener device; 
wherein the width of the vertical batch furnace assembly is 1.1 meter or less.  
However, Nunomura additionally teaches a vertical batch furnace assembly (Figure 1, substrate processing apparatus 1 with vertically oriented processing furnace 13) comprising a cassette in-out port arranged at one of the short sides of the vertical batch furnace assembly (Paragraph 31, “A wafer charging/discharging port is opened on a front face wall of the casing 2 so as to communicate inside and outside of the casing 2”) and a cassette door opener device (Paragraph 31, “a door open/close device for opening and closing a lid of the pod 50”). 
Hugues and Nunomura are considered to be analogous because they are both in the same field of semiconductor processing. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hugues by adapting the supplying/receiving stage from Nunomura into the furnace system of Hugues. Thus, Hugues would have an in-out port with an associated door opener device in combination with the existing cassette holder system. This would provide the predictable benefit of reducing the cost of the required clean room since the external pod is sealed during transfer, as suggested by Nunomura in Paragraph 30, “Accordingly, there is no necessity for setting the cleanness to be high in a clean room in which the substrate processing apparatus 1 is set, and a cost required for the clean room can be reduced”.
With regards to the limitation of “Wherein the width of the vertical batch furnace assembly is 1.1 meter or less” Koyo discloses a vertical furnace for mass production with a turn table (see title). More specifically, Koyo’s furnace is disclosed as having a width of 1.1 meters or less, as shown in Figure 3, below. One of ordinary skill in the art would recognize that this dimension would be necessary for a furnace of sufficient sizing for mass production of wafers. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this specific dimension in Hugues, as modified by Nunomura, for the predictable benefit of constructing a furnace of sufficient size for mass production of wafers. Additionally, it is the examiner’s position that choosing a width of a specific dimension has predictable and expected results, since a specific value of width is a results effective variable which could be achieved through routine experimentation, the specific desired width is expectedly chosen based on the desired application. See MPEP 2144.05 Section II A and B.


    PNG
    media_image3.png
    146
    692
    media_image3.png
    Greyscale

Figure 3: Specifications for the furnace of Koyo

Allowable Subject Matter
Claims 3, 8-9, and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the corresponding objections and/or rejections to the claims are overcome in a way that doesn’t substantively change the scope of the claim in light of how it’s presently recited.

Regarding claim 3, Hugues modified by Nunomura as in claim 1 teaches the wafer boat handling device according to claim 1, 
But fails to teach wherein a rotational angle of the rotatable table to rotate the wafer boat support surface from the cooldown position to the transfer position is enough to prevent heat transfer from a wafer boat which is in the cooldown position to a part of a circumferential wall of the wafer boat handling device adjacent to the transfer position to an20 extend as to keep the temperature of the part of the circumferential wall adjacent to the transfer position below 700C, or below 500C.  
Furthermore, while it would be obvious to select a specific rotational angle under routine optimization, the cooling mechanism of Nunomura relies on the wafer boat to be in communication with the air of the chamber. Applying a circumferential wall to the wafer boat handling device would interfere with this fluid communication.

Regarding claim 8, Hugues modified by Nunomura as in claim 1 teaches the wafer boat handling device according to claim 1, 
But fails to teach further comprising a main housing having a circumferential wall which is provided with a transfer opening at the transfer position through which wafers can be transferred to and from the wafer boat that is accommodated on the wafer boat support surface which is in the transfer position. 
Furthermore, while a transfer opening of a dividing wall for transferring wafers to and from a boat is known in the art, reference US 20080134977 A1, it would not be practical to apply a reference teaching the main housing having a circumferential wall because the wafer boats are cooled by virtue of their fluid communication with the main chamber space between the clean unit and exhaust fan, as taught by Nunomura. Doing so would obstruct the cooling airflow to the wafer boat.
 
Regarding claim 9, Hugues modified by Nunomura as in claim 1 fails to teach the wafer boat handling device according to claim 8, further comprising a transfer door configured to open the transfer opening when the wafers are transferred, and to close of the transfer opening when no wafers are transferred.
Furthermore, while a transfer opening with a door is taught in the art, reference US 20080134977 A1, it would not be practical to apply a reference teaching that due to the dependency on the circumferential wall. 

Regarding claim 11, Hugues modified by Nunomura as in claim 1 teaches the wafer boat handling device according to claim 1, 
But fails to teach further comprising a vertically extending wall structure mounted on the rotatable table and creating and at least partially bounding an associated vertically extending first wafer boat chamber at the first wafer boat support surface, and an associated vertically extending second wafer boat chamber at the second wafer boat support surface.  
Furthermore, it would not be practical to apply a reference teaching the dividing walls to the turntable, as it cools by virtue of its fluid communication with the main chamber space in between the clean unit and exhaust fan, as taught by Nunomura. Doing so would obstruct the cooling airflow to the wafer boat.

Regarding claim 12, Hugues modified by Nunomura as in claim 1 fails to teach the wafer boat handling device according to claim 11, further comprising a gas circulation system for supplying a gas to and withdrawing the gas22 from at least the first and/or the second wafer boat chamber, wherein the gas circulation system is configured to cooldown the gas which is supplied to said wafer boat chamber.  
Furthermore, while modified Hugues teaches a gas circulation system configured to cool down the gas supplied to the wafer boat, the wafer boat is in fluid communication with the clean unit and exhaust fan, as taught by Nunomura. Providing a wafer boat chamber would prevent this fluid from communicating with the wafer boat, obstructing the cooling mechanism. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190304821 A1, similar configuration, four boat positions and two furnaces (Cited in IDS)
US 20180142353 A1, gas supply system for wafer boat (Cited in IDS)
US 20170032992 A1, carrier plate with 2 substrate receiving regions, see Fig. 1A (Cited in IDS)
US 9412582 B2, similar configuration, gas flow through wafer boat (Cited in IDS)
US 20120094010 A1, similar configuration, cassette carrier (Cited in IDS)
US 20110286819 A1, similar configuration with only two wafer boats (Cited in IDS)
US 20080134977 A1, wafer boat in a dividing wall with transfer opening
EP 1341213 A2, similar to US 20190304821 A1
US 6540469 B2, cooling position (Cited in IDS)
US 6390753 B1, same 3 positions, but on a carrier with 3 support surfaces (Cited in IDS)
US 5378145 A, multiple treatment apparatuses for mass production

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT J WOLFORD/
Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762